Name: Commission Regulation (EEC) No 795/91 of 26 March 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/6 Official Journal of the European Communities 28 . 3 . 91 COMMISSION REGULATION (EEC) No 795/91 of 26 March 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 850 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30 . 12 . 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 4 OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 82/728 . 3 . 91 Official Journal of the European Coirimunities ANNEX LOT A 1 . Operation No (') : 976/90 2. Programme : 1990 3 . Recipient : Mozambique 4. Representative of the recipient (8) : COGROPA, Av. 25 de Setembro, 916 r/c, 1  PO Box 308 , Maputo, MoÃ §ambique (tel.: 41 70 71  telex 6370 ; Fax 2 01 35) 5 . Place or country of destination : Mozambique 6. Product to be mobilized : skimmed milk powder 7. Characteristics and quality of the goods (2) (6) (') : (See OJ No C 216, 14. 8 . 1987, p. 4, 1.1Al . to I.1A2.) 8 . Total quantity : 500 tonnes 9. Number of lots : 1 10 . Packaging and marking : 25 kg (10) (n ) OJ No C 216, 14. 8 . 1987, p. 3 (1.1 A3.) Supplementary markings on the packaging : 'ACÃ Ã O N? 976/90 / LEITE EM PÃ  / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' and see OJ No C 216, 14. 8 . 1987, p. 3 (I.1A4.) 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Maputo 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 5 to 15 . 5 . 1991 18 . Deadline for the supply : 15 . 6 . 1991 19 . Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon, 15 . 4. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon, 29. 4. 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20  31 . 5. 1991 (c) deadline for the supply : 30 , 6 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Brussels : telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (J) : Refund applicable on 15. 3 . 1991 , fixed by Commission Regulation (EEC) No 627/91 (OJ No L 68, 15 . 3 . 1991 , p. 33) No L 82/8 Official Journal of the European Communities 28 . 3 . 91 LOT B 1 . Operation No ('): 1255/900 2. Programme : 1990 3. Recipient : Comores 4. Representative of the recipient ( l2) : M. Ahmed Abdallah Sourette, Ministre des finances, de 1 Ã ©co ­ nomie, du budget et du plan, BP 324, Moroni tel . Moroni 2 17 67 5. Place or country of destination : Comores 6. Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : (See OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to 1.1 .B.3) 8 . Total quantity : 100 tonnes 9. Number of lots : 1 (B1 : 60 tonnes  B2 : 40 tonnes) 10 . Packaging and marking : 25 kg (u) (13) OJ No C 216, 14. 8 . 1987, p. 4 and 6 (I.1.B.4 e I.l.B.4.3) Supplementary markings on the packaging : 'ACTION n0 1255/90 / LAIT Ã CRÃ MÃ  EN POUDRE VITAMINÃ  / COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' and see OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : Free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : B 1 : Port Moroni (Grande Comore) ; B 2 : Port Mutsamudu (Anjouan). 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 . 6. 1991 18 . Deadline for the supply : 15 . 7. 1991 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon, 15. 4. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon, 29 . 4. 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . to 10 . 6 . 1991 (c) deadline for the supply : 15. 7. 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (5) : Refund applicable 15 . 3 . 1991 , fixed by Commission Regulation (EEC) No 627/91 (OJ No L 68 of 15. 3 . 1991 , p. 33). No L 82/928 . 3 . 91 Official Journal of the European Communities LOT C 1 . Operation No ('): 1261 /90 2. Programme : 1990 3 . Recipient : ( l4) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 GenÃ ¨ve 19 (tel.734 55 80 ; telex 412 133 LRCS CH ; telefax : 733 03 95) 4. Representative of the recipient (3)( 15) : SociÃ ©tÃ © nationale de la . Croix-Rouge haÃ ¯tienne, place des Nations Unies (Bicentenaire), Port-au-Prince, HaÃ ¯ti (tel . 310 54 / 310 35 ; telex 20 30 01 ) 5 . Place or country of destination : Haiti 6 . Product to be mobilized : Vitaminized skimmed milk powder (") 7. Characteristics and quality of the goods (2) (6) f) : See OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l . to I.l.B.3 .) 8 . Total quantity : 50 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 25 kilograms in containers of 20 feet. OJ No C 216, 14. 8 . 1987, p. 4 and 6 (1.1 .B.4 and I.l.B.4.3). Supplementary markings on the packaging : 'ACTION No 1261 /90 / a red cross / LAIT Ã CRÃ MÃ  EN POUDRE VITAMINÃ  SPRAY / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE POUR DISTRIBUTION GRATUITE / PORT-AU-PRINCE / HAÃ TI' and see OJ No C 216, 14. 8 . 1987, p. 6 (I.l.B.5.) 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender. 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : EntrepÃ ´ts Croix-Rouge, Diquini, Mairie de Diquini 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 5 . 1991 18 . Deadline for the supply : 30. 6. 1991 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon, on 15. 4. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29. 4. 1991 (b) period for making the goods available at the port of shipment : 15 to 31 . 5. 1991 (c) deadline for the supply : 15. 7. 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 15. 3 . 1991 , fixed by Commission Regulation (EEC) No 627/91 in OJ No L 68 , 15. 3 . 1991 , p. 33 No L 82/10 Official Journal of the European Communities 28 . 3 . 91 LOT D 1 . Operation No ('): 1266/90 2. Programme : 1990 3. Recipient : ( l4) : League of Red Cross and Red Crescent Societies Logistic Service, PO Box 372, CH-1211 Geneve 19, Telex : 412 133 LRCS CH  Fax : 733 03 95  Tel.: 734 55 80 4. Representative of the recipient (J) ('*) : Croissant-Rouge Tunisien, 19, rue d Angleterre, Tunis 1000, Tel.: 240 630, 245 572 ; Telex 14524 HILAL TN 5. Place or country of destination : Tunisia 6. Product to be mobilized : Vitaminized skimmed milk powder 7. Characteristics and quality of the goods (2) (6) Q : (See OJ No C 216, 14. 8 . 1987, p. 4, I.l.B.1 . to I.1.B.3) 8 . Total quantity : 200 tonnes 9 . Number of lots : 1 10. Packaging and marking : 25 kg (") OJ No C 216, 14. 8 . 1987, p. 4 and 6 (I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACTION N0 1266/90 / a red crescent with the points facing to the left / LAIT Ã CRÃ MÃ  VITAMINÃ  EN POUDRE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROIS ­ SANT-ROUGE (LICROSS) / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE / TUNIS' and see OJ No C 216, 14. 8,. 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender. 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Tunis  Rades 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 21 . 5. 1991 18 . Deadline for the supply : 3 . 6. 1991 19 . Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon, 15 . 4 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon, 29. 4. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 5 to 5 . 6. 1991 (c) deadline for the supply : 17 . 6 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120 , bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (s) : refund applicable on 15. 3 . 1991 , fixed by Commission Regulation (EEC) No 627/91 in OJ No L 68, 15. 3 . 1991 , p. 33 28 . 3. 91 Official Journal of the European Communities No L 82/ 11 Notes (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and - 137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. f7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (8) Commission delegate to be contacted by the successful tenderer : FSC Da Camara, CP 1306, Maputo, tel . 74 40 93, telex 6-146 CCE-MO. f) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered food ­ and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. ( ,0) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import license :  original pro forma invoice indicating :  type of goods,  fob price,  insurance costs,  freight costs,  packing list,  veterinary certificate,  certificate of origin,  bill of lading ( 1 /3 original). (u ) Palletization of skimmed-milk powder : 25 kilogram bags to be supplied on a two-way double deck reversible pallet with protruding slats, as per design, of the following dimensions : 1,1 m x 1,4 m (approximately):  upper board  bottom board  blocks 22 mm thick 22 mm thick 95 x 95 mm 40 bags to be placed onto the pallets, interlocked and shrink-wrapped with a plastic sheet of 1 50 micron thickness, with three external adjustable nylon straps in each direction to secure the unit-load. No L 82/ 12 Official Journal of the European Communities 28 . 3 . 91 (12) Commission delegate to be contacted by the successful tenderer : M. Aubenas, EEC Delegate, B.P. 559, Moroni, telex : 212 DELCEC KO, tel.: 73 31 91 . ( 13) The successful tenderer shall send a copy of the shipping documents to the following address : Delega ­ tion of the Commission to . . . (country of destination), s/c service 'valise diplomatique', Berlaymont 1 /123, rue de la Loi 200, B-1049 Brussels. (H) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( I5) Transport documents must be legalized by the diplomatic representation in the country of origin of the goods .